           Case 1:20-cr-00004-DAD-BAM Document 27 Filed 06/13/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00004 DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   MARIO RANGEL,                                       DATE: June 15, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Dale A. Drozd
16

17          This case is set for a change of plea on June 15, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive open endedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
                                                        1
30
            Case 1:20-cr-00004-DAD-BAM Document 27 Filed 06/13/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        2
30
           Case 1:20-cr-00004-DAD-BAM Document 27 Filed 06/13/20 Page 3 of 4


 1 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for change of plea on June 15, 2020.

 7          2.     By this stipulation, defendant now moves to continue the change of plea until June 29,

 8 2020, and to exclude time between June 15, 2020, and June 29, 2020, under 18 U.S.C. § 3161(h)(7)(A),

 9 B(iv) [Local Code T4].
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)       The government has represented that the discovery associated with this case

12          includes law enforcement reports, a surveillance video, fingerprint report, and a laboratory

13          report. All of this discovery has been either produced directly to counsel and/or made available

14          for inspection and copying.

15                 b)       Counsel for defendant desires additional time to consult with his client, discuss

16          potential resolutions with his client, and to review discovery as necessary to complete his

17          assessment of the case.

18                 c)       Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)       The government does not object to the continuance.

22                 e)       In addition to the public health concerns cited by the General Orders and

23          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

24          ends-of-justice delay is particularly apt in this case becauseeffectively reviewing the case, the

25          discovery, the plea offer, and the sentencing guidelines calculation has taken more time than

26          anticipated because of obligations of defense counsel and additional logistical considerations that

27          take additional time during the pandemic.

28                      •

                                                          3
30
           Case 1:20-cr-00004-DAD-BAM Document 27 Filed 06/13/20 Page 4 of 4


 1                 f)       Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                 g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of June 15, 2020 to June 29, 2020,

 6          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 7          because it results from a continuance granted by the Court at defendant’s request on the basis of

 8          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 9          of the public and the defendant in a speedy trial.

10          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14
      Dated: June 9, 2020                                     MCGREGOR W. SCOTT
15                                                            United States Attorney
16
                                                              /s/ KIMBERLY A. SANCHEZ
17                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
18

19    Dated: June 9, 2020                                     /s/ DOUGLAS C. FOSTER
                                                              DOUGLAS C. FOSTER
20
                                                              Counsel for Defendant
21                                                            MARIO RANGEL

22                                          FINDINGS AND ORDER

23 IT IS SO ORDERED.

24      Dated:    June 13, 2020
                                                       UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                          4
30
